Dissenting Opinion by
Mb. Chief Justice Bell :
Counsel for defendant (who was charged with homicide) had cross-examined the FBI witness, and now wishes to go on what he admits is a fishing expedition. 'This is objected to' by the District Attorney and by the Attorney General* of Pennsylvania, who entered an appearance amicus curiae “in support of petitioner” (the District Attorney). Under these circumstances, it is against the standard policy of the FBI to grant such a pretrial interview. Under all of the aforesaid facts, I would preserve and protect the carefully established policy of the FBI, which is the most highly valued arm of our Government in the field of crime prevention and detection, and is vitally important to the protection and welfare of our Country.
For these reasons,. I dissent.

 The position of the Attorney General, who joins the District Attorney, is not mentioned by the Majority Opinion, and the FBI is equated sub silentio with any ordinary witness.